Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 2/3/2021. Claims 1-4 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments
2.	Applicant’s amendments to claim 1 are acknowledged. 
Response to Arguments
3.	Applicant’s arguments on pages 3 with respect to the 101 and the interpretation under 35 USC 112 sixth paragraph/f are acknowledged, however the claims as amended have been rejected under the prior art as detailed in the updated prior art rejection below.  Examiner notes that the Examiner has updated the 101 rejection below to reflect Applicant’s amendments. 
4.	Applicant’s arguments on remarks page 4 are acknowledged however are moot in view of the new grounds of rejection found in the office below in view of Applicant’s amendments filed 2/3/2021.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) collecting information and comparing it to determine a result.  Collecting information and comparing it to determine a result is a fundamental economic practice as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors.  Both fundamental economic practices as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors are certain methods of organizing human activity and hence the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words “apply it” ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 
	(a) a system comprising: at least one handheld device having a software application installed thereon, the software application programmed to: (see claim 1) 
	(b) by a mobile antenna associated with the at least one handheld device (see claim 1) 
	(c) wherein the instruction shifts (see claim 2) 

	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the location based push advertising environment or field of use (see claims 1-4)
	 The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of significantly more/inventive concept in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-4) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(b) Receiving or transmitting data over a network, e.g., using the Internet to gather data, (see claims 1-4) (see MPEP 2106.05(d)    Well-Understood, Routine, Conventional Activity [R-10.2019] cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)))
	(c) Storing and retrieving information in memory, (see claim 1) (see MPEP 2106.05(d)    Well-Understood, Routine, Conventional Activity [R-10.2019] cited herein: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) 
	(d) push advertisements to mobile devices or activate a device (see claim 2) 
	- Johnston (United States Patent Application Publication Number: US 2014/0019563) paragraph 0003-0005 “Push advertising via SMS & MMS technologies is the most common mode of digital advertising in the mobile space today. Push advertising may be categorized as comprising two distinct branches: Targeted Advertising:  The user receives advertising messages based on mechanisms that match the users  profile information (e.g. age/address/gender) against advertising campaign  specifications in order to find "best fit" users for campaign messages.  Untargeted Advertising: The advertising message is distributed to a random or  segment rotated selection of users without any regard to any known user  details”
Mac Garry et al. (United States Patent Application Publication Number: US 2014/0113650) paragraphs 0002-0003 “We know of distributed arrangements of devices broadcasting information around an environment, such as for asset tracking in warehouses, or  geo-localised marketing. In these arrangements, powered devices are arranged at locations, and are networked to a central server.  The server is configured to push certain information, for example marketing information, via certain terminals to compatible user handset able to communicate with the terminals.  This is one way of pushing an advertising message at a known location” 
	- Zhang et al. (United States Patent Application Publication Number: US 2014/0114767) paragraphs 0003-0004 “Currently, a mobile phone, as a user equipment (User Equipment, UE for  short) widely applied, has been recognized by advertisers as a most promising  advertisement propagation communication terminal.  An advertisement propagated by using a mobile user equipment such as a mobile phone is called a mobile advertisement.  An advertiser provides a user with mobile advertisements of abundant content and diversified forms on a mobile phone, and the user may acquire the mobile advertisements provided by the advertiser while using the mobile phone. Generally two manners of pushing a mobile advertisement are included:  active pushing and passive pushing.  In the active pushing manner, mainly user  information, such as a number segment, a location, a mobile phone model,  registration information, and a configuration file of a user, is acquired, and  a mobile advertisement of a corresponding type is selected according to the  acquired user information and pushed to the user.  For example, when the user enters a certain administrative area, an advertiser pushes a tourism advertisement or road information of the administrative 
	- Malhotra (United States Patent Application Publication Number: US 2014/0362298) paragraph 0028 “WoL packet is utilized by the Ethernet PHY layer  component 204 or Ethernet MAC Layer 702 to exit from the standby mode of  operation and enter the active mode, not to enter the standby mode, as will be  appreciated by those skilled in the art.  The WoL standard and operation  thereof in computer networks such as an Ethernet network allows one device on the network to “awaken” or activate another device not the network that may be operating in a sleep or standby mode, as will be understood by those skilled in the art” 
	(e) receiving or transmitting a name of a wireless network or zone (see claim 1) 
	- Presely et al. (United States Patent Application Publication Number: US 2002/0106998) paragraph 0028 “in operation, the wireless transceiver connects to the other transceiver through a directory, using a network identifier or address, or through any of several other means known in the art to establish a communications link” 
	-Schlesier et al. (United States Patent Application Publication Number: US 2007/0296573) paragraph 0054 “ An approximate position of the mobile device 102 may be obtained using various position estimation techniques known in the art, 
	-	 Noble (United States Patent Application Publication Number: US 2004/0064591) paragraph 0032 “ As is known the art, each network has an associated network identifier, or network name, that serves to identify the network to each station, regardless of the access point that is used to enter the network.   However, conventional network identifiers, such as the SSID identifier that is  used to identify IEEE 802.11 networks, are not necessarily unique, and often  correspond to a common default identifier.  As such, it is possible, and often  likely, that a mobile user will encounter different networks having the same  network identifier.”
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gupta et al. (United States Patent Application Publication Number: US 2007/0149212). 
	As per claim 1, Gupta et al. teaches A system comprising: (see abstract, note: Location-based services can be provided by broadcasting location-based information within wireless network zones. A system for providing location-based services within an ad hoc wireless network zone can include an information server for providing the location-based services by broadcasting location-based information, where the broadcast location based information is received by a client wireless device when the client wireless device enters the ad-hoc wireless network zone. Location-based services can be provided within an ad-hoc wireless network zone by broadcasting location-based information regarding the location-based services. The broadcast can be received by a client wireless device within the zone. The client wireless device can display alerts based on the received location-based information). 
at least one handheld device having a software application installed thereon, the software application programmed to: (see paragraphs 0052 and 0144.

(i)    fetch at least one identifier obtained by a mobile antenna associated with the at least one handheld device, the at least one identifier including at least one name of a wireless network zone in which the at least one handheld device is within; (see paragraphs 0050-0051, 0043, 0045, and 0005.
	Paragraph 0050, note: Client wireless devices can scan (e.g., continuously scan) for wireless network zones providing location-based services. Scanning can be automatic (e.g., a client wireless device can continuously scan without any intervention by the user). Client wireless devices can detect wireless network zones providing location-based services (e.g., based on the SSID of the wireless network zone). Detecting can be performed automatically by the client wireless device (e.g., without 
Examiner’s note: wireless network zone information as discussed above can be received actively or passively by a user device in order to provide location specific information like ads. 
(ii)    compare the at least one name of the wireless network zone in which the at least one handheld device is within to stored identifiers for wireless network zones associated will the software application; and (see paragraphs 0053, 0056-0057, 0032-0034, and 0124.
	Paragraph 0053, note: In any of the examples herein, preferences can be used by a client wireless device to filter location-based information. Preferences can be stored at a client wireless device (e.g., stored in a memory device of the client wireless device). Preferences can be entered by a user of a client wireless device. Preferences can be used to personalize location based services; paragraph 0056, note: Preferences can also be used to define filtering parameters within location-based services. Preferences can be used to filter location-based information based on a specific type or category of information. For example, if a user has enabled an "advertising" location-based service, the user may be able to configure additional preferences for the "advertising" location-based service, such as specific types of advertising information 
Examiner’s note: stored identifiers include stored user preferences, like I want to receive information from this organization or this type of product, in the client device memory .  
(iii)    if a match is found, perform an instruction (see paragraphs 0069-0071.
	Paragraph 0069, note: In any of the examples herein, alerts can be displayed on client wireless devices. Alerts can be displayed when the client wireless device receives broadcast location based information. Alerts can be displayed after filtering received location-based information using preferences; paragraph 0070, note: Alerts can be displayed in a variety of formats. For example, an alert can be a pop-up window on a display of a client wireless device. An alert can also be a bubble notification. Alerts can also include other techniques of notification, such as an audible notification (e.g., an audible beep or ring) or a visual notification ( e.g., a blinking or flashing light); and paragraph 0071, note: Alerts can contain a variety of information. For example, an alert can contain text, pictures, multimedia (e.g., audio and video), links (e.g., links to Web sites), and other types of information). 
As per claim 2, Gupta et al. teaches
	wherein the instruction shifts the software application from an inactive mode to an active mode (see paragraphs 0064 and 0070-0071.
	Paragraph 0064, note: Zone-specific location-based services can be provided by broadcasting location-based information within a specific wireless network zone. Broadcasting location-based information can be known as "pushing" location-based information; paragraph 0070, note: Alerts can be displayed in a variety of formats. For example, an alert can be a pop-up window on a display of a client wireless device. An alert can also be a bubble notification. Alerts can also include other techniques of notification, such as an audible notification (e.g., an audible beep or ring) or a visual notification ( e.g., a blinking or flashing light); paragraph 0071, note: Alerts can contain a variety of information. For example, an alert can contain text, pictures, multimedia
(e.g., audio and video), links (e.g., links to Web sites), and other types of information; and paragraph 0050, note: Client wireless devices can scan ( e.g., continuously scan) for wireless network zones providing location-based services. Scanning can be automatic (e.g., a client wireless device can continuously scan without any intervention by the user)). 
	As per claim 3, Gupta et al. teaches
	wherein the fetch step is performed on a regulated time interval (see paragraphs 0061, 0065, and 0050.
	Paragraph 0061, note: An information server can provide location-based services by broadcasting location-based information within wireless network zones. An information server can continuously broadcast (e.g., on an interval basis, such as every 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (United States Patent Application Publication Number: US 2007/0149212) further in view of Shrum, JR et al. (United States Patent Application Publication Number: US 2012/0136658). 
	As per claim 4, Gupta et al. teaches
	wherein the regulated time interval is once every ten seconds or continuously (see paragraphs 0061, 0065, and 0050.

	Gupta et al. does not expressly teach wherein the regulated time interval is once a minute. 
	However, Shrum, JR et al. which is in the art of customizing content based on the presence detection of users (see title) teaches wherein the regulated time interval is once a minute (see paragraph 0036, note: Following storage of user device data, one or more networks 150 may be polled in order to detect the presence of one or more user devices 115 in proximity to the customer premise device 105. A wide variety of different types of networks 150 may be polled as desired in various embodiments of the invention, such as a Bluetooth-enabled network, a Wi-Fi enabled network, a radio frequency network, a cellular network, etc. Polling of a network may involve, for example, periodic polling ( e.g., once a minute, once every ten minutes, etc.) and/or polling based upon the detection of a predetermined event, such as the turning on of a display device 110, the receipt of a command to change a channel, the receipt of a command to access an electronic program 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Gupta et al. with the aforementioned teachings from Shrum, JR et al. with the motivation of providing a specific time period with which to detect information like very minute or every ten minutes (see Shrum, JR paragraph 0036), when Gupta et al. practically suggests as much since it is taught that broadcasting or scanning may be continuous like on an interval basis where Gupta et al. provides as one specific example every 10 seconds  (see Gupta et al. paragraphs 0061, 0065, and 0050).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Huang et al. (United States Patent Application Publication Number: US 2014/0379467) teaches in store promotion techniques for electronic devices where users are provided promotions when they connect to a merchant or retailer’s wireless network (see paragraphs 0037, 0040, and 0044)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621